
	
		II
		110th CONGRESS
		2d Session
		S. 2783
		IN THE SENATE OF THE UNITED STATES
		
			March 13, 2008
			Mr. Ensign (for himself,
			 Mrs. Boxer, and Mr. McCain) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Commerce, Science, and Transportation
		
		A BILL
		To allow for additional flights beyond the perimeter
		  restriction applicable to Ronald Reagan Washington National
		  Airport.
	
	
		1.Extending the length of
			 flights from Ronald Reagan Washington National AirportSection 41718 of title 49, United States
			 Code, is amended by adding at the end the following:
			
				(g)Use of airport
				slots for beyond perimeter flightsNotwithstanding section 49109
				or any other provision of law, any air carrier that holds or operates air
				carrier slots at Ronald Reagan Washington National Airport as of January 1,
				2008, pursuant to subparts K and S of part 93 of title 14, Code of Federal
				Regulations, which are being used as of that date for scheduled service between
				that airport and a large hub airport (as defined in section 40102(a)(29)), may
				use such slots for service between Ronald Reagan Washington National Airport
				and any airport located outside of the perimeter restriction described in
				section
				49109.
				.
		
